Citation Nr: 1531849	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-00 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for disability of the left hand and wrist.

2.  Entitlement to service connection for disability of the right hand and wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded this claim in September 2013 for further development.  It now returns for appellate review.


FINDINGS OF FACT

1.  The Veteran's left hand and wrist disabilities did not have their onset during active service, did not manifest to a compensable degree within one year of service separation, and are not related to any incident of service.

2.  The Veteran's right hand and wrist disabilities did not have their onset during active service, did not manifest to a compensable degree within one year of service separation, and are not related to any incident of service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left hand or wrist disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for a right hand or wrist disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

A May 2007 letter provided all notice required under the VCAA.  It informed the Veteran of the elements of service connection, the types of evidence that could support the claim, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).   This letter was followed by adequate time for the Veteran to submit information and evidence before the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

Concerning the duty to assist, the Veteran's service treatment records (STRs), VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain. 

The duty to assist also includes providing a VA examination when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  An adequate VA examination was performed in November 2013.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The November 2013 VA examination report includes a review of the Veteran's medical history and the clinical findings made on examination, and the opinion provided is supported by an explanation that is consistent with the evidence of record and sufficient to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); see also Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Thus, the examination and opinion are adequate for the purposes of this decision.  

Accordingly, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

II. Compliance with Remand Directives

The Board remanded this claim in September 2013 for further development.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See D'Aries, 22 Vet. App. at 105 (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall).

As instructed, the Veteran's VA treatment records dated since July 2008 and his Social Security Administration records were obtained and associated with the file.  In addition, after the above records were associated with the claims file, the Veteran was afforded a VA examination in November 2013 to ascertain the nature and etiology of any left or right arm or wrist disabilities.  The examiner reviewed the claims file, including the February 2007 VA occupational therapy note and the April 2008 VA rheumatology note, and diagnosed all left and right hand and wrist pathology.  The examiner elicited a detailed history from the Veteran concerning his hand and wrist symptomatology.  Further, the examiner opined as to the likelihood that each identified disability was related to his inservice injuries.  A comprehensive report, including complete rationales for all opinions and conclusions reached was provided.  Thus, there has been at least substantial compliance with the Board's remand directives.  See id.  

III. Service Connection

The Veteran claims entitlement to service connection for disabilities of his left and right hands and wrists resulting from two injuries he suffered while in service.  The first injury occurred when his hands were stepped on in June 1968 in basic training.  The other injury occurred in 1969 when a crate dropped on his hands and wrists.  In addition, the Veteran asserts that his left and right hand and wrist disabilities manifested within one year after his discharge from service.  For the following reasons, the Board finds that entitlement to service connection for a disability of the left or right hand or wrist is not established.

Service connection means that a veteran has a current disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a medical nexus or causal relationship, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (2013) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is insufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this relaxed evidentiary provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for the chronic diseases listed in § 3.309(a), including arthritis, if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d).

The Board has reviewed the evidence in the file and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board must assess the credibility and weight of the evidence, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the STRs contain no complaints of pain or discomfort in either the left or right hand or wrist.  In addition, there is no record of treatment for any hand or wrist injury.  The Veteran's March 1970 separation examination was negative for hand or wrist problems.  More specifically, upon physical examination, no abnormalities of the upper extremities were found.  Finally, the records do not indicate that the Veteran either had his hands stepped on in basic training or that a crate dropped on his hands when he was unloading an ammunitions truck.  However, for the purpose of this decision, the Board accepts that the Veteran was injured as he described.

The Veteran filed his claim for service connection in April 2007.  A December 2006 VA treatment record contains the first mention of pain in the Veteran's hands and wrists.  A January 2007 VA treatment record notes that the Veteran has arthritis in both hands, and in a February 2007 VA treatment record the Veteran was diagnosed with ulnar neuritis and arthritis of hand.  

The Veteran sought treatment for his hands and wrists in December 2007, at which time he provided an "approximate [one year history] without evident precipitating basis of development of bilateral finger triggering."  The Veteran also noted "experiencing diffuse bilateral digital paresthesias involving fingers with prolonged use."

In a January 2008 VA treatment record, the Veteran stated that he had several years of bilateral hand pain, as well as occasional problems with dexterity of his hands.  The Veteran also stated that he had problems being able to release objects after holding on to them for an extended amount of time and that he had occasional numbness in both hands.

In an April 2008 VA treatment record, the Veteran was diagnosed with osteoarthritis of the hands, trigger fingers, and carpal tunnel syndrome.

The Veteran underwent surgery for the carpal tunnel syndrome and trigger fingers of his right hand in May 2008 and for the same conditions in his left hand in July 2008.  Thus, the Veteran has current disabilities of his left and right hands and wrists.

The Board finds that a chronic left or right hand or wrist disorder, including arthritis, did not manifest during the Veteran's period of active service.  Despite the in-service injuries to his hands and wrists, there were no complaints or findings pertaining to his hands or wrists in the STRs.  Further, his March 1970 separation examination was negative for hand or wrist problems.  Upon physical examination, no abnormalities of the upper extremities were found.  

There is also no evidence that the Veteran's hand and wrist arthritis manifested to a compensable degree within one year of service separation.  There first mention of the Veteran's hands or wrists in the medical records was in December 2006, over 35 years after the Veteran separated from service.  Moreover, in December 2007 he reported an "approximate [one year history] without evident precipitating basis of development of bilateral finger triggering."  Accordingly, the Board finds that the Veteran's left and right hand and wrist arthritis did not manifest to a compensable degree within one year of service separation.

The Board has considered the Veteran's lay statements asserting that his left and right hand and wrist pain has continued since the time of his in-service injuries, however, given the above and as discussed in the Board's September 2013 Remand, the Board does not find this evidence to be credible.

Thus, as neither a chronic left or right hand or wrist disorder was noted during service, service connection may not be established for arthritis as a chronic disease based on a chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  Service connection also is not established on a presumptive basis for arthritis that manifests to a compensable degree within one year of separation, since the Board finds it did not manifest at this time, as discussed above.  See 38 C.F.R. §§ 3.307(a), 3.309(a).

Finally, the preponderance of the evidence weighs against a nexus between the Veteran's left and right hand and wrist disabilities and his period of service, including the in-service injuries described above.  More specifically, the November 2013 VA examination report reflects the examiner's opinion that it is less likely than not that the Veteran's left and right hand and wrist disabilities were incurred in or caused by the in-service injuries.  In support of the opinion, the examiner explained that the March 1970 separation examination showed normal upper extremities upon examination, as well as no diagnosis or history of any chronic hand or wrist conditions or complaints, indicating that any remote injury to the hands or wrists sustained in service had thus healed without residuals by the time of separation from service; that the record is silent for any chronicity of care for a hand or wrist condition from the time of service until about 2006; and that the Veteran's post military employment required repetitive hand movements over many years.  The examiner further explained that it is more likely than not that the Veteran's hand and wrist disabilities are "related to age-related degenerative changes and to a history of chronic exposure to biomechanical wear and tear to his hands and wrists while working as a welder, warehouse worker, and store manager for many years, which required repetitive use of the hands and lifting of stock.  Such repetitive heavy use of the hands and wrists would likely [have] predisposed the [V]eteran to a more rapid progression of degenerative disease in the hands and wrists and to carpal tunnel syndrome, which is caused by prolonged or repetitive flexing of the wrist that can create chronic pressure on the median nerve."

The November 2013 VA examiner's opinion is highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history and the clinical findings made on examination, and is supported by sufficient explanation that is consistent with the evidence of record.  Therefore, it carries much weight in the Board's determination.  See Caluza, 7 Vet. App. at 506.  There is no other medical opinion refuting the VA examiner's opinion.

Because the Veteran is not shown to have a medical background or medical expertise, his unsupported assertion that his current left and right hand and wrist disabilities are related to his in-service injuries lacks probative value, and is outweighed by the November 2013 VA examiner's opinion to the contrary.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

In sum, the preponderance of the evidence is against the Veteran's claims. Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a disability of the left or right hand or wrist is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for a disability of the left hand and wrist is denied.

Entitlement to service connection for a disability of the right hand and wrist is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


